         Case 2:18-cv-04705-CDJ Document 46 Filed 09/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MESSER LLC f/k/a LINDE LLC,                   :
          Plaintiff,                          :                    CIVIL ACTION
                                              :                    NO. 18-4705
               v.                             :
                                              :
DEVAULT PACKING COMPANY, INC.                 :
d/b/a DEVAULT FOODS,                          :
           Defendant.                         :

                                            ORDER

       AND NOW, this 29th day of September, 2020, upon consideration of Plaintiff’s Motion

for Partial Summary Judgment (ECF No. 30), Defendant’s Response in Opposition (ECF No.

33), and Plaintiff’s Reply in Further Support of its Motion for Partial Summary Judgment (ECF

No. 43), as well as Defendant’s Motion for Partial Summary Judgment (ECF No. 38), Plaintiff’s

Response in Opposition (ECF No. 39), and Defendant’s Reply in Further Support of its Motion

for Partial Summary Judgment (ECF No. 44), and for the reasons stated in the Court’s

accompanying Memorandum, it is hereby ORDERED as follows:

   1. Plaintiff’s Motion for Partial Summary Judgment is GRANTED with respect to
      Defendant’s liability under Count I (Breach of Contract) of Plaintiff’s Amended
      Complaint.

   2. Plaintiff’s Motion for Partial Summary Judgment is GRANTED with respect to Counts I,
      II, III, IV, and V of Defendant’s Counterclaims, and those Counterclaims are accordingly
      DISMISSED.

   3. Defendant’s Motion for Partial Summary Judgment is DENIED.


   It is FURTHER ORDERED that, within fourteen (14) days of the date of this Order, the

parties shall jointly inform the Court in writing whether they remain amenable to continuing their




                                                  1
          Case 2:18-cv-04705-CDJ Document 46 Filed 09/29/20 Page 2 of 2




settlement efforts with Judge Sitarski, or if this matter should be scheduled for trial on all

remaining issues.

                                                               BY THE COURT:


                                                               /s/ C. Darnell Jones, II
                                                               C. Darnell Jones, II J.




                                                  2
